DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to
invent provisions. 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102011102686, filed on May 20th 2011.
Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on January 14th 2020 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 2, 3, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belzer (US 2010/0163598).

Regarding claim 2, Belzer discloses an anastomotic device (1000; Fig. 11a; additionally, para. [0054] discloses that embodiments 11a-11d can be used with embodiments 12a-12b; therefore, both of these diagrams will be used in the rejection below) comprising:
a head section (107) including:
an annular housing (see annotated diagram 1 below) including a plurality of staples therein (240; Fig. 11d);
an annular guide lumen (see annotated diagram 1 below) including inner (see annotated diagram 1 below) and outer walls (see annotated diagram 1 below) defining an annular channel (see annotated diagram 1 below) therebetween, the outer wall (see annotated diagram 1 below) spaced apart from the annular housing (see annotated diagram 1 below; spaced apart via element 240; Fig. 11d); and
a retaining pin (220) movable within the annular guide lumen (see annotated diagram 2 below; the annular guide lumen extends concentrically around the retaining pin); and 
a fluid supply (1132) in fluid communication with the annular guide lumen
(see annotated diagram 1 below; via elements 1150) to supply a fluid out of the annular housing (see annotated diagram 1 below; para. [0054]).



    PNG
    media_image1.png
    615
    441
    media_image1.png
    Greyscale

Diagram 1



    PNG
    media_image2.png
    572
    384
    media_image2.png
    Greyscale

Diagram 2

Regarding claim 3, Belzer discloses wherein the head section (107) further includes an annular knife (250) disposed about the annular guide lumen (see annotated diagram 1 above).
Regarding claim 6, Belzer discloses wherein the fluid supply (1132) is in fluid communication with the annular guide lumen (see annotated diagram 1 above) when the retaining pin is in a retracted position (__).
Regarding claim 7, Belzer discloses wherein the annular guide lumen (see annotated diagram 1 above) defines a continuous annular space (see annotated diagram 1 above).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belzer (US 2010/0163598) in view of __.
Regarding claim 4, Belzer discloses further including an anvil section (para. [0054] discloses the pump assembly could be used with an anvil attached to the head assembly).
Belzer is silent regarding an anvil section movable relative to the head section
100) movable relative to the head section (60; col. 9 ll. 57-61).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the anvil of Belzer by having provided the movable head, as taught by Main, in order to create a staple line when said anvil and head meet at the tissue.
Regarding claim 5, Belzer discloses the anvil section (para. [0054]).
Belzer fails to disclose wherein the anvil section includes a shaft coupled with the retaining pin for concomitant displacement therewith.
However, Main discloses the anvil section (100) includes a shaft (104) coupled with a retaining pin (73) for concomitant displacement therewith (col. 9 ll. 57-61).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the anvil and retaining pin of Belzer by having provided the shaft, as taught by Main, in order to secure the anvil to the head (col. 9 ll. 57-61).
Allowable Subject Matter
8.	Claims 8-18 are allowed.
Regarding claim 8, the most relevant prior art is Belzer (US 2010/0163598).
Belzer discloses an anastomotic device (1000; Fig. 11a; additionally, para. [0054] discloses that embodiments 11a-11d can be used with embodiments 12a-12b; therefore, both of these diagrams will be used in the rejection below) comprising:
107) including:
an annular housing (see annotated diagram 1 above) including a plurality of staples therein (240; Fig. 11d);
an annular guide lumen (see annotated diagram 1 above) including inner (see annotated diagram 1 above) and outer walls (see annotated diagram 1 above) defining an annular channel (see annotated diagram 1 above) therebetween, the outer wall (see annotated diagram 1 above) spaced apart from the annular housing (see annotated diagram 1 above; spaced apart via element 240; Fig. 11d); and
a retaining pin (220) movable within the annular guide lumen (see annotated diagram 2 above; the annular guide lumen extends concentrically around the retaining pin); and 
a fluid supply (1132) in fluid communication with the annular guide lumen
(see annotated diagram 1 below; via elements 1150) to supply a fluid out of the annular housing (see annotated diagram 1 below; para. [0054]).
	Belzer fails to disclose a sleeve disposed about the annular guide lumen and stationary within the annular housing; and an annular knife concentrically arranged with the sleeve.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Examiner, Art Unit 3731